435 F.2d 1308
71-1 USTC  P 9176
James R. LOCKWOOD and Joyce M. Lockwood, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 24384.
United States Court of Appeals, Ninth Circuit.
Jan. 15, 1971.

Appeal from the Tax Court of the United States.
Leonard B. Hankins (argued), Long Beach, Cal., for appellants.
Janet Spragens (argued), Richard M. Hahn, Acting Chief Counsel, Johnnie M. Walters, Asst. Atty. Gen., Washington, D.C., for appellee.
Before CHAMBERS, ELY, and KILKENNY, Circuit Judges.
PER CURIAM:


1
The decision of the tax court is affirmed except as to the assessment of a negligence penalty on the wife's separate return.


2
The deficiencies found in reporting were simply the resolution of factual questions.


3
The case on the deficiencies could have been resolved the other way, but we cannot find the tax court was clearly erroneous.


4
As to Mrs. Lockwood, the record seems clear that she was wholly inert in the business transactions and the tax reporting.  We cannot sustain the small negligence penalty as to her.


5
Remanded for proceedings consistent herewith.